Dear Mrs. Schwegmann:
You have requested an opinion from this office, on behalf of Legislation in Support of Animals, Inc. ("LISA"), concerning public access to university meetings.  Specifically, LISA has requested this office to address the following question:
     (2)   Does the Open Meetings law apply to Animal Care and Use Committee meetings held on state university campuses?
Your question is addressed in the statutes dealing with the Louisiana Open Meetings Law, indicated in LSA-R.S. 44:4.1 et seq.  You ask whether the Animal Care and Use Committee meetings held on state university campuses are subject to this law. LSA-R.S. 44:5 provides that, "Every meeting of any public body shall be open to the public unless closed pursuant to R.S. 42:6, R.S. 42:6.1, or R.S. 42:6.2."
A public body, as defined in LSA-R.S. 42:4.2A(2), means:
     . . . village, town, and city governing authorities; parish governing authorities; school boards and boards of levee and port commissioners; boards of publicly operated utilities; planning, zoning, and airport commissions; and any other state, parish, municipal, or special district boards, commissions, or authorities, and those of any political subdivision thereof, where such body possesses policy making, advisory, or administrative functions, including any committee or subcommittee of any of these bodies enumerated in this paragraph.
This definition does not generally include student groups, such as, the Student Government Association. See Attorney General's Opinion No. 86-642 and 86-642A.  Assuming, however, that the Animal Care and Use Committee referred to is a subcommittee of the university's governing body, appointed by such to fulfill an advisory or administrative function, it would be subject to LSA-R.S. 44:5.  As noted above, there are exceptions to this law in which a public body may meet in closed session. See LSA-R.S. 44:6, 44:6.1, and 44:6.2.
In conclusion, it is the opinion of this office that the Animal Care and Use Committee is subject to the Open Meetings Law if it is a committee or subcommittee of a state university's governing body appointed to serve an advisory or administrative function.
I hope that this sufficiently answers your questions.  If you require any further information, please feel free to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
BAC:pab 0309p